Case 1:08-cv-00827-LMB-JFA Document 1234 Filed 03/22/19 Page 1 of 3 PageID# 33159



                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION
  __________________________________________
                                             )
  SUHAIL NAJIM ABDULLAH AL SHIMARI,         )
  et al.,                                    )
                                             )
                    Plaintiffs,              )
                                             )
                    v.                       )   No. 1:08-cv-0827 LMB-JFA
                                             )
  CACI PREMIER TECHNOLOGY, INC.,             )
                                             )
                    Defendant,               )
                                             )
                                             )
  CACI PREMIER TECHNOLOGY, INC.,             )
                                             )
                    Third-Party Plaintiff,   )
                                             )
                    v.                       )
                                             )
  UNITED STATES OF AMERICA, and              )
  JOHN DOES 1-60,                            )
                    Third-Party Defendants.  )
                                             )

                                      NOTICE OF HEARING

         PLEASE TAKE NOTICE that on April 5, 2019, beginning at 10:00 a.m. or as soon

  thereafter as counsel may be heard, at the United States District Court for the Eastern District of

  Virginia, Albert V. Bryan U.S. Courthouse, 401 Courthouse Square, Alexandria, Virginia 22314,

  counsel for Defendant CACI Premier Technology, Inc. (“CACI PT”), will present argument on

  CACI PT’s Motion in Limine to Exclude Inadmissible Exhibits.
Case 1:08-cv-00827-LMB-JFA Document 1234 Filed 03/22/19 Page 2 of 3 PageID# 33160



  Respectfully submitted,


  /s/ John F. O’Connor
  John F. O’Connor                                          William D. Dolan, III
  Virginia Bar No. 93004                                    Virginia Bar No. 12455
  Linda C. Bailey (admitted pro hac vice)                   LAW OFFICES OF WILLIAM D.
  Molly Bruder Fox (admitted pro hac vice)                  DOLAN, III, PC
  STEPTOE & JOHNSON LLP                                     8270 Greensboro Drive, Suite 700
  1330 Connecticut Avenue, N.W.                             Tysons Corner, Virginia 22102
  Washington, D.C. 20036                                    (703) 584-8377 – telephone
  (202) 429-3000 – telephone                                wdolan@dolanlaw.net
  (202) 429-3902 – facsimile
  joconnor@steptoe.com
  lbailey@steptoe.com
  mbfox@steptoe.com

                            Counsel for Defendant/Third-Party Plaintiff
                                 CACI Premier Technology, Inc.




                                                2
Case 1:08-cv-00827-LMB-JFA Document 1234 Filed 03/22/19 Page 3 of 3 PageID# 33161



                                CERTIFICATE OF SERVICE

         I hereby certify that on the 22nd day of March, 2019, I caused a true copy of the
  foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
  of such filing (NEF) to the following:


                                      John Kenneth Zwerling
                                      The Law Offices of John Kenneth Zwerling, P.C.
                                      114 North Alfred Street
                                      Alexandria, Virginia 22314
                                      jz@zwerling.com

                                      Lauren A. Wetzler
                                      United States Attorney Office
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      lauren.wetzler@usdoj.gov


                                             /s/ John F. O’Connor
                                             John F. O’Connor
                                             Virginia Bar No. 93004
                                             Attorney for CACI Premier Technology, Inc.
                                             STEPTOE & JOHNSON LLP
                                             1330 Connecticut Avenue, N.W.
                                             Washington, D.C. 20036
                                             (202) 429-3000 – telephone
                                             (202) 429-3902 – facsimile
                                             joconnor@steptoe.com
